DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 15/943335 filed on November 16, 2020.


Response to Arguments
2.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 12 of remarks in regards to 35 U.S.C. 102 relating to claim 1, Applicant states “The Office fails to logically how an interpretation of "application-level representation" and "hardware-level representation" is made in light of specification as it would be interpreted by one of ordinary skill in the art. In fact, with respect to these terms, the Office fails to even mention the specification and an interpretation by one of skill in the art.”

	Examiner replies that Begeja does teach this limitation. Par. 0057 Begeja discloses storing in cache the expected number of transmission for each base station.  The forecasted content stored related to a first user is seen as application level representation. Par. 0057 Begeja discloses pre-caching engine determines the first number of user devices expected with to be within coverage of the base station. The first number of user device is seen as the hardware-level representation. Par. 0058 Begeja discloses the pre-caching engine determines an expected number of transmissions for each destination 

	On Pg. 12 of remarks in regards to 35 U.S.C. 102 relating to claim 1, Applicant states “Similar as with claims 1 & 15, the Office distinguishes a non-deconstructed representation from a deconstructed representation based on which user that data or content is stored for. For reasons similar to those discussed for claim 1 & 15, the Office has failed to establish a prima facie case that the cited art teaches a non-deconstructed representation and a deconstructed representation”

	Examiner replies that Begeja does teach this limitation. Par. 0057 Begeja discloses storing in cache the expected number of transmission for each base station.  The number of transmission to occur at an approximate time is seen as the deconstructed representation. Par. 0057 Begeja discloses pre-caching engine determines the first number of user devices expected with to be within coverage of the base station. The first number of user devices is seen as the non-deconstructed representations. Par. 0058 Begeja discloses the pre-caching engine determines an expected number of transmissions for each destination devices. Par. 0059 Begeja discloses the first base station is expected to participate in a transmission at an approximate time. The transmission occurring at an approximate time is seen as the deconstructed 



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Begeja et al. U.S. Patent Application Publication No.  2017/0280434 (herein as ‘Begeja’).

As to claim 1 Begeja teaches a method comprising: for each numeric value in a set of numeric values, storing, in a cache, a respective application-level representation that represent said each numeric value and a respective hardware-level representation that represents said each numeric value wherein said respective application-level representation belongs to a set of application level representations and said respective hardware-level representation belongs to a set of hardware-level representations (Par. 0057 Begeja discloses storing in cache the expected number of transmission for each base station.  The forecasted content stored related to a first user is seen as application level representation. Par. 0057 Begeja discloses pre-caching engine determines the first number of user devices expected with to be within coverage of the base station. The first number of user device is seen as the hardware-level representation. Par. 0058 Begeja discloses the pre-caching engine determines an expected number of transmissions for each destination devices. The number of transmissions is seen as numeric values.  The caching engine is seen as the cache. The first number of user devices expected to be within coverage of the base station is seen as a hardware level representation that represents said numeric value);
responsive to receiving a query to be executed over said set of numeric values, making a determination as to whether or not it would be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations (Par. 0087 Begeja discloses the caching engine determining the cost to respond to a request, and sending the requested data to the lower network device. The lower network device is seen as application level representation. Par. 0088 Begeja discloses the caching engine determining the cost to response to a request and sending the requested data to the higher cost network device. The hardware level representation is seen as high computation format);
executing said query over said set of hardware-level representations when said determination indicates that it would be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations, wherein the method is performed by one or more computing devices (Par.0089 Begeja discloses the caching engine executing the data request to initiate transmission of data to the first device or second device).

As to claim 2 Begeja teaches each and every limitation of claim 1.
In addition Begeja teaches further comprising: executing said query over said set of application-level representations when said determination indicates that it would not be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations (Par. 0087 Begeja discloses the caching engine determining the cost to respond to a request, and sending the requested data to the lower network device. The lower network device is seen as application level representation. Par. 0088 Begeja discloses the caching engine determining the cost to response to a request and sending the requested data to the higher cost network device. The hardware level representation is seen as high computation format).

As to claim 3 Begeja teaches each and every limitation of claim 1.
In addition Begeja teaches further comprising: making a prediction as to whether future queries are less likely to be executed over said set of application-level representations than to be executed over said set of hardware-level representations or whether future queries are less likely to be executed over said set of hardware-level representations than to be executed over said set of application-level representations (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content);
evicting, from said cache, said set of application-level representations when said prediction indicates that said future queries are less likely to be executed over said set of application-level representations than to be executed over said set of hardware-level representations (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content).  Updating the schedule of forecasted content is seen as evicting the set of application-level representation.  The forecasted content being sent to a first device instead of a second device is seen as future queries are less likely to be executed over said set of application-level representations than to be executed over said set of hardware-level representations).

As to claim 4 Begeja teaches each and every limitation of claim 3.
In addition Begeja teaches further comprising: evicting, from said cache, said set of hardware-level representations when said prediction indicates that said future queries are less likely to be executed over said set of hardware-level representations than to be executed over said set of application- level representations (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content).  Updating the schedule of forecasted content is seen as evicting the set of hardware-level representation.  The forecasted content being sent to a first device instead of a second device is seen as future queries are less likely to be executed over said set of hardware-level representations than to be executed over said set of hardware-level representations).

As to claim 5 Begeja teaches each and every limitation of claim 3.
In addition Begeja teaches wherein making said determination as to whether or not it would be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations comprises: determining that it would not be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations when executing said query would not involve performing arithmetic operations on said set of numeric values (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content).  Updating the schedule of forecasted content is seen as evicting the set of hardware-level representation.  The forecasted content being sent to a first device instead of a second device is seen as future queries are less likely to be executed over said set of hardware-level representations than to be executed over said set of hardware-level representations).

As to claim 6 Begeja teaches each and every limitation of claim 1.
In addition Begeja teaches wherein making said determination as to whether or not it would be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations comprises: determining that it would be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations when said set of numeric values comprises a number of distinct values that exceeds a predetermined threshold (Par. 0087 Begeja discloses the caching engine determining the cost to respond to a request, and sending the requested data to the lower network device based upon the priority threshold. The lower network device is seen as application level representation. Par. 0088 Begeja discloses the caching engine determining the cost to response to a request and sending the requested data to the higher cost network device. The hardware level representation is seen as high computation format).

As to claim 7 Begeja teaches each and every limitation of claim 1.
In addition Begeja teaches wherein storing, in said cache, a respective application-level representation of said set of application-level representations and a respective hardware-level representation of said set of hardware-level representations comprises: 
storing said set of numeric values as a set of encoded values (Par. 0016 Begeja discloses the threshold number of transmissions are stored); 
storing a code-to- application-level-representation mapping that correlates each distinct encoded value of said set of encoded values to a respective application-level representation of said set of application-level representations Par. 0087 Begeja discloses the caching engine determining the cost to respond to a request, and sending the requested data to the lower network device. The lower network device is seen as application level representation. The cost that corresponds with a lower network device is seen as a mapping); 
storing a code-to-hardware-level-representation mapping that correlates each distinct encoded value of said set of encoded values to a respective hardware-level representation of said set of hardware-level representations (Par. 0088 Begeja discloses the caching engine determining the cost to response to a request and sending the requested data to the higher cost network device. The hardware level representation is seen as high computation format).

As to claim 8 Begeja teaches a method comprising: for each value of a set of values, storing, in a cache, a respective non-deconstructed representation that represents said each value and a respective deconstructed representation that represents said each value, wherein said each respective non-deconstructed representation belongs to a  set of non-deconstructed representations, each deconstructed representation of said set of deconstructed representations comprising a plurality of component values that are stored separately (Par. 0057 Begeja discloses storing in cache the expected number of transmission for each base station.  The number of transmission to occur at an approximate time is seen as the deconstructed representation. Par. 0057 Begeja discloses pre-caching engine determines the first number of user devices expected with to be within coverage of the base station. The first number of user devices is seen as the non-deconstructed representations. Par. 0058 Begeja discloses the pre-caching engine determines an expected number of transmissions for each destination devices. Par. 0059 Begeja discloses the first base station is expected to participate in a transmission at an approximate time. The transmission occurring at an approximate time is seen as the deconstructed representation.  The number of transmissions is seen as deconstructed representation.  The caching engine is seen as the cache);
responsive to receiving a query to be executed over said set of values, making a determination as to whether or not it would be more efficient to execute said query over said set of deconstructed representations than to execute said query over said set of non-deconstructed representations (Par. 0087 Begeja discloses the caching engine determining the cost to respond to a request, and sending the requested data to the lower network device. The lower network device is seen as application level representation. Par. 0088 Begeja discloses the caching engine determining the cost to response to a request and sending the requested data to the higher cost network device. The hardware level representation is seen as high computation format); 
executing said query over said set of deconstructed representations when said determination indicates that it would be more efficient to execute said query over said set of deconstructed representations than to execute said query over said set of non-deconstructed representations, wherein the method is performed by one or more computing devices (Par.0089 Begeja discloses the caching engine executing the data request to initiate transmission of data to the first device or second device).

As to claim 9 Begeja teaches each and every limitation of claim 1.
In addition Begeja teaches further comprising: executing said query over said set of non-deconstructed representations when said determination indicates that it would not be more efficient to execute said query over said set of deconstructed representations than to execute said query over said set of non-deconstructed representations (Par. 0087 Begeja discloses the caching engine determining the cost to respond to a request, and sending the requested data to the lower network device. The lower network device is seen as deconstructed. Par. 0088 Begeja discloses the caching engine determining the cost to response to a request and sending the requested data to the higher cost network device. The deconstructed is seen as high computation format).

As to claim 10 Begeja teaches each and every limitation of claim 8.
In addition Begeja teaches wherein each value of said set of values is a date value, and wherein said plurality of component values comprises a month value, a day value, and a year value (Par. 0028 Begeja discloses a time period for the number transmission. Month value, day value and year value).

As to claim 11 Begeja teaches each and every limitation of claim 8.
In addition Begeja teaches wherein each value of said set of values is a time value, and wherein said plurality of component values comprises an hours value and a minutes value (Par. 0028 Begeja discloses a time period for the number transmission. The time period is seen as the hour’s value, and minute’s value).

As to claim 12 Begeja teaches each and every limitation of claim 8.
In addition Begeja teaches further comprising: 
making a prediction as to whether future queries are less likely to be executed over said set of non-deconstructed representations than to be executed over said set of deconstructed representations or whether future queries are less likely to be executed over said set of deconstructed representations than to be executed over said set of non-deconstructed representations (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content); 
evicting, from said cache, said set of non-deconstructed representations when said prediction indicates that said future queries are less likely to be executed over said set of non-deconstructed representations than to be executed over said set of deconstructed representations (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content).  Updating the schedule of forecasted content is seen as evicting the set of application-level representation.  The forecasted content being sent to a first device instead of a second device is seen as future queries are less likely to be executed over said set of application-level representations than to be executed over said set of hardware-level representations).

As to claim 13 Begeja teaches each and every limitation of claim 12.
In addition Begeja teaches further comprising: evicting, from said cache, said set of deconstructed representations when said prediction indicates that said future queries are less likely to be executed over said set of deconstructed than to be executed over said set of non-deconstructed representations (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content).  Updating the schedule of forecasted content is seen as evicting the set of non-deconstructed representation.  The forecasted content being sent to a first device instead of a second device is seen as future queries are less likely to be executed over said set of non-deconstructed representations than to be executed over said set of hardware-level representations).

As to claim 14 Begeja teaches each and every limitation of claim 8.
In addition Begeja teaches wherein making said determination as to whether or not it would be more efficient to execute said query over said set of deconstructed representations than to execute said query over said set of non-deconstructed representations comprises: 
determining that it would not be more efficient to execute said query over said set of deconstructed representations than to execute said query over said set of non- deconstructed representations when executing said query would not involve evaluating a query predicate over said set of values (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content).  Updating the schedule of forecasted content is seen as evicting the set of hardware-level representation.  The forecasted content being sent to a first device instead of a second device is seen as future queries are less likely to be executed over said set of hardware-level representations than to be executed over said set of hardware-level representations).

As to claim 15 Begeja teaches one or more non-transitory storage media storing a sequence of instructions which, when executed by one or more computing devices, cause: 
for each numeric value in a set of numeric values, storing, in a cache, a respective application-level representation that represents said each numeric value and a respective hardware-level representation that represents said each numeric value, wherein said respective application-level representation belongs a set of application-level representations and said respective hardware-level representation belongs to a set of hardware-level representations (Par. 0057 Begeja discloses storing in cache the expected number of transmission for each base station.  The forecasted content stored related to a first user is seen as application level representation. Par. 0057 Begeja discloses pre-caching engine determines the first number of user devices expected with to be within coverage of the base station. The first number of user device is seen as the hardware-level representation. Par. 0058 Begeja discloses the pre-caching engine determines an expected number of transmissions for each destination devices. The number of transmissions is seen as numeric values.  The caching engine is seen as the cache. The first number of user devices expected to be within coverage of the base station is seen as a hardware level representation that represents said numeric value);
responsive to receiving a query to be executed over said set of numeric values, making a determination as to whether or not it would be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations (Par. 0087 Begeja discloses the caching engine determining the cost to respond to a request, and sending the requested data to the lower network device. The lower network device is seen as application level representation. Par. 0088 Begeja discloses the caching engine determining the cost to response to a request and sending the requested data to the higher cost network device. The hardware level representation is seen as high computation format); 
executing said query over said set of hardware-level representations when said determination indicates that it would be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations (Par.0089 Begeja discloses the caching engine executing the data request to initiate transmission of data to the first device or second device).

As to claim 16 Begeja teaches each and every limitation of claim 15.
In addition Begeja teaches wherein said sequence of instructions further comprise instructions which, when executed by said one or more computing devices, cause: executing said query over said set of application-level representations when said determination indicates that it would not be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations (Par. 0087 Begeja discloses the caching engine determining the cost to respond to a request, and sending the requested data to the lower network device. The lower network device is seen as application level representation. Par. 0088 Begeja discloses the caching engine determining the cost to response to a request and sending the requested data to the higher cost network device. The hardware level representation is seen as high computation format).

As to claim 17 Begeja teaches each and every limitation of claim 15.
In addition Begeja teaches wherein said sequence of instructions further comprise instructions which, when executed by said one or more computing devices, cause: 
making a prediction as to whether future queries are less likely to be executed over said set of application-level representations than to be executed over said set of hardware-level representations or whether future queries are less likely to be executed over said set of hardware-level representations than to be executed over said set of application-level representations (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content); 
evicting, from said cache, said set of application-level representations when said prediction indicates that said future queries are less likely to be executed over said set of application-level representations than to be executed over said set of hardware-level representations (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content).  Updating the schedule of forecasted content is seen as evicting the set of application-level representation.  The forecasted content being sent to a first device instead of a second device is seen as future queries are less likely to be executed over said set of application-level representations than to be executed over said set of hardware-level representations).

As to claim 18 Begeja teaches each and every limitation of claim 17.
In addition Begeja teaches wherein said sequence of instructions further comprise instructions which, when executed by said one or more computing devices, cause: 
evicting, from said cache, said set of hardware-level representations when said prediction indicates that said future queries are less likely to be executed over said set of hardware-level representations than to be executed over said set of application- level representations (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content).  Updating the schedule of forecasted content is seen as evicting the set of hardware-level representation.  The forecasted content being sent to a first device instead of a second device is seen as future queries are less likely to be executed over said set of hardware-level representations than to be executed over said set of hardware-level representations).

As to claim 19 Begeja teaches each and every limitation of claim 15.
In addition Begeja teaches wherein making said determination as to whether or not it would be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations comprises: 
determining that it would not be more efficient to execute said query over said set of hardware-level representations than to execute said query over said set of application-level representations when executing said query would not involve performing arithmetic operations on said set of numeric values (Par. 0078 Begeja discloses generating or updating the pre-caching schedule based on the forecasted content request and expected locations of the content).  Updating the schedule of forecasted content is seen as evicting the set of hardware-level representation.  The forecasted content being sent to a first device instead of a second device is seen as future queries are less likely to be executed over said set of hardware-level representations than to be executed over said set of hardware-level representations).

As to claim 20 Begeja teaches each and every limitation of claim 15.
In addition Begeja teaches wherein storing, in said cache, a respective application-level representation of said set of application-level representations and a respective hardware-level representation of said set of hardware-level representations comprises: storing said set of numeric values as a set of encoded values; storing a code-to- application-level-representation mapping that correlates each distinct encoded value of said set of encoded values to a respective application-level representation of said set of application-level representations Par. 0087 Begeja discloses the caching engine determining the cost to respond to a request, and sending the requested data to the lower network device. The lower network device is seen as application level representation. The cost that corresponds with a lower network device is seen as a mapping. The threshold is seen as the encoded values);
storing a code-to-hardware-level-representation mapping that correlates each distinct encoded value of said set of encoded values to a respective hardware-level representation of said set of hardware-level representations (Par. 0088 Begeja discloses the caching engine determining the cost to response to a request and sending the requested data to the higher cost network device. The hardware level representation is seen as high computation format).


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/	February 25, 2020Examiner, Art Unit 2159   
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159